                                                                      Case 2:15-ap-01679-RK              Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07    Desc
                                                                                                          Main Document    Page 1 of 24


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com
                                                                        3 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        8 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990
                                                                        9 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                       10 Facsimile: 213-368-5009
  A Professional Corporation




                                                                       11 Attorneys for Sam S. Leslie, Plan Agent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                  UNITED STATES BANKRUPTCY COURT

                                                                       13                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       14 In re                                                 Case No. 2:13-bk-14135-RK
                                                                                                                                Chapter 11
SulmeyerKupetz,




                                                                       15 ART & ARCHITECTURE BOOKS OF THE
                                                                          21st CENTURY,                                         Adv No. 2:15-ap-01679-RK
                                                                       16
                                                                                     Debtors.                                   Consolidated with Adv. No. 2:14-ap-01771-RK
                                                                       17
                                                                                                                                PLAINTIFF'S REPLY BRIEF IN
                                                                       18 SAM LESLIE, PLAN AGENT FOR ART &                      SUPPORT OF MOTION PURSUANT TO
                                                                          ARCHITECTURE BOOKS OF THE 21st                        F.R.C.P. 37 AND F.R.B.P. 7037 TO ISSUE
                                                                       19 CENTURY,                                              TERMINATING SANCTIONS AGAINST
                                                                                                                                DEFENDANTS ACE MUSEUM AND ACE
                                                                       20                     Plaintiff,                        GALLERY NEW YORK CORPORATION
                                                                                                                                FOR BREACHING THE COURT'S
                                                                       21            vs.                                        OCTOBER 18, 2018 ORDER TO
                                                                                                                                RESPOND TO DISCOVERY;
                                                                       22 ACE GALLERY NEW YORK CORPORATION,                     SUPPLEMENTAL DECLARATION OF
                                                                          a California corporation; ACE GALLERY NEW             DAVID J. RICHARDSON
                                                                       23 YORK, INC., a dissolved New York corporation;
                                                                          ACE MUSEUM, a California corporation;                 Hearing Date:
                                                                       24 DOUGLAS CHRISMAS, an individual; 400 S. LA            Date:           January 15, 2019
                                                                          BREA, LLC, a California limited liability             Time:           2:30 p.m.
                                                                       25 company, JENNIFER KELLEN, an individual,              Courtroom:      1675
                                                                          CATHAY BANK, a California corporation,                                255 E. Temple St.
                                                                       26 DARYOUSH DAYAN, an individual, KAMRAN                                 Los Angeles, CA 90012
                                                                          GHARIBIAN, an individual, and MICHAEL D.
                                                                       27 SMITH, an individual,

                                                                       28                     Defendants.


                                                                            DJR\ 2658062v1
                                                                      Case 2:15-ap-01679-RK      Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07   Desc
                                                                                                  Main Document    Page 2 of 24


                                                                        1 400 S. La Brea, LLC, a California limited
                                                                          liability company,
                                                                        2
                                                                                         Cross-Complainant,
                                                                        3 v.

                                                                        4 ACE GALLERY NEW YORK
                                                                          CORPORATION, a California corporation; ACE
                                                                        5 GALLERY NEW YORK, INC., a dissolved New
                                                                          York corporation; ACE MUSEUM, a California
                                                                        6 corporation; DOUGLAS CHRISMAS, an
                                                                          individual; SAM LESLIE as TRUSTEE OF THE
                                                                        7 PLAN TRUST FOR ART & ARCHITECTURE
                                                                          BOOKS OF THE 21st CENTURY,
                                                                        8
                                                                                        Cross-Defendants.
                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DJR\ 2658062v1
                                                                      Case 2:15-ap-01679-RK             Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                                              Desc
                                                                                                         Main Document    Page 3 of 24


                                                                        1                                                  TABLE OF CONTENTS
                                                                                                                                                                                                                 Page
                                                                        2

                                                                        3 I.      INTRODUCTION ..................................................................................................................1 

                                                                        4 II.     REPLY TO CHRISMAS OPPOSITION ...............................................................................2 

                                                                        5         A.        The Entity Defendants Have Not Complied with this Court's October 18,
                                                                                            2018 Order..................................................................................................................2 
                                                                        6
                                                                                  B.        The Fifth Amendment Privilege Does Not Excuse the Entity Defendants'
                                                                        7                   Non-Compliance with the October 18, 2018 Order ...................................................4 

                                                                        8         C.        The Suspension of the Entity Defendants Is a Red Herring Attempt at Delay ..........9 

                                                                        9 III.    REPLY TO THE LIMITED OBJECTION OF 400 S. LA BREA.......................................12 

                                                                       10 IV.     CONCLUSION ....................................................................................................................14 
  A Professional Corporation




                                                                       11 SUPPLEMENTAL DECLARATION OF DAVID J. RICHARDSON ...........................................16 
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                                              i
                                                                      Case 2:15-ap-01679-RK                   Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                                         Desc
                                                                                                               Main Document    Page 4 of 24


                                                                        1                                                    TABLE OF AUTHORITIES

                                                                        2                                                                                                                                        Page

                                                                        3
                                                                             CASES 
                                                                        4
                                                                             Baker v. Limber,
                                                                        5           647 F.2d 912 (9th Cir. 1981) ................................................................................................. 7

                                                                        6 Braswell v. United States, 487 U.S. 99, 104, 108 S. Ct. 2284, 101 L. Ed. 2d 98 (1988).............. 6, 7

                                                                        7 Brooks v. Hilton Casinos,
                                                                                 959 F.2d 757 (9th Cir. 1992) ................................................................................................. 5
                                                                        8
                                                                          Color-Vue, Inc. v. Abrams,
                                                                        9        44 Cal. App. 4th 1599 (1996) ........................................................................................ 10, 11

                                                                       10 Continental Airlines, Inc. v. Goodyear Tire & Rubber Co.,
                                                                                 819 F.2d 1519 (9th Cir. 1987) ............................................................................................. 13
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                          Curtiss-Wright Corp. v. General Electric Co.,
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12        446 U.S. 1, 100 S. Ct. 1460, 64 L. Ed. 2d 1 (1980) ...................................................... 12, 13
                                                                       13 Davis v. Fendler,
                                                                                 650 F.2d 1154 (9th Cir 1981) ....................................................................................... passim
                                                                       14
                                                                          In re Twelve Grand Jury Subpoenas,
SulmeyerKupetz,




                                                                       15        908 F.3d 525 (9th Cir. 2019) ................................................................................................. 6
                                                                       16 International Controls Corp. v. Vesco,
                                                                                  535 F2d 742 (2d Cir. 1976) ................................................................................................. 14
                                                                       17
                                                                          J2 Global v. Advanced Messaging Techs., Inc.,
                                                                       18         2016 U.S. Dist. LEXIS 174405 (C.D. Cal. December 15, 2016)........................................ 14
                                                                       19 Moofly Prods., LLC v. Favila,
                                                                                2013 U.S. Dist. LEXIS 168356 (C.D. Cal. November 25, 2013) ....................................... 11
                                                                       20
                                                                          Neiman v. Hurff,
                                                                       21       93 A.2d 345 (N.J. Supreme Court)...................................................................................... 10
                                                                       22 Shanghai Automation Instrument Co. v. Kuei,
                                                                                 194 F. Supp. 2d 995 (N.D. Cal. 2001) ................................................................................ 13
                                                                       23
                                                                          United States v. Derparseghian,
                                                                       24        2016 U.S. Dist. LEXIS 184548 (C.D. Cal. August 16, 2016) ............................................ 14
                                                                       25

                                                                       26 RULES 

                                                                       27 Fed. R. Bankr. P. 7026 ...................................................................................................................... 6

                                                                       28 Fed. R. Civ. P. 54(b).............................................................................................................. 2, 12, 13


                                                                                                                                                  ii
                                                                      Case 2:15-ap-01679-RK       Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                Desc
                                                                                                   Main Document    Page 5 of 24


                                                                        1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                        2                                                   I.

                                                                        3                                          INTRODUCTION

                                                                        4          The Plan Agent1 hereby files this reply brief in reply to the Response to Motion for

                                                                        5 Terminating Sanctions and Request for Continuance [Dkt. No. 481] filed by Chrismas and

                                                                        6 (improperly) by the Entity Defendants (the "Chrismas Opposition"), and also to the Limited

                                                                        7 Objection of the 400 SLB Defendants to Plan Agent's Motion Pursuant to F.R.C.P. 37 and

                                                                        8 F.R.B.P. 7037 to Issue Terminating Sanctions Against Defendants Ace Museum and Ace Gallery

                                                                        9 New York Corporation for Breaching the Court's October 18, 2018 Order to Respond to Discovery

                                                                       10 [Dkt. No. 482] (the "400 SLB Opposition") filed by defendants 400 S. La Brea, LLC, Daryoush
  A Professional Corporation




                                                                       11 Dayan, Kamran Gharibian, and Michael D. Smith (collectively, "400 S. La Brea").
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12          The Chrismas Opposition's efforts to defeat the Motion are based upon the repeated claim
                                                                       13 that the Plan Agent "does not dispute" that the Entity Defendants have taken certain actions that

                                                                       14 comply with this Court's October 18, 2018 Order. The Plan Agent most certainly does dispute
SulmeyerKupetz,




                                                                       15 every such statement, except for the irrelevant claim that Chrismas provided the Plan Agent with

                                                                       16 tax forms. The Motion is not directed at Chrismas, and therefore his own personal compliance

                                                                       17 with the October 18, 2018 Order is irrelevant. Since this Court entered its order compelling the

                                                                       18 Entity Defendants to properly respond to discovery, they have: (i) appointed an "agent" for

                                                                       19 discovery purposes who admits that he did not, and cannot, read and understand corporate records,

                                                                       20 and therefore provided cut-and-paste non-answers to outstanding discovery; (ii) continued to

                                                                       21 provide no responses to the First Set of Interrogatories; (iii) continued to produce no documents

                                                                       22 that are actually responsive to the Plan Agent's Requests for Production, even while admitting that

                                                                       23 responsive books, records and accounting files exist but have not been produced; (iv) produced

                                                                       24 allegedly responsive documents that are all post-confirmation emails, largely made up of

                                                                       25 Uber/Lyft receipts and spam emails; (v) produced emails pertaining to a single, baseless defense

                                                                       26 only after the Plan Agent discovered that they had been "informally" produced to 400 S. La Brea;

                                                                       27

                                                                       28   1
                                                                                   Capitalized terms not defined herein carry the meaning ascribed to them in the Motion.


                                                                                                                            1
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                 Desc
                                                                                                    Main Document    Page 6 of 24


                                                                        1 and (vi) performed all of these acts in violation of California law, while suspended by the FTB.

                                                                        2 And this is just their actions in the six weeks that preceded the Motion. The Motion is primarily

                                                                        3 based on the two years of discovery abuses that preceded these more recent actions, abuses that

                                                                        4 are not remedied in the slightest by this ongoing affront to the discovery process. The Chrismas

                                                                        5 Opposition makes no effort to address the Malone factors, and has failed to demonstrate that

                                                                        6 terminating sanctions are not appropriate.

                                                                        7          The Chrismas Opposition also fails to present a valid argument for a continuance of the

                                                                        8 hearing on the Motion. The Plan Agent's Motion is not based on the suspension of the Entity

                                                                        9 Defendants, but on two years of discovery abuses by the Entity Defendants. The request for a

                                                                       10 continuance is merely an effort to delay this litigation. By illegally filing their own response, the
  A Professional Corporation




                                                                       11 Entity Defendants have already shown this Court their arguments in opposition to the Motion. A
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 continuance will not change their arguments, while reinstatement of their corporate status will be

                                                                       13 irrelevant to the reasons the Motion was filed, and irrelevant to any ruling that this Court could

                                                                       14 make on the Motion.
SulmeyerKupetz,




                                                                       15          The 400 SLB Opposition is also largely irrelevant, as the Motion does not ask this Court

                                                                       16 for a judgment against any of the defendants other than the Entity Defendants, and does not ask

                                                                       17 this Court for an enforceable judgment on any claims for which there are potentially joint and

                                                                       18 several co-defendants, but only asks for a final judgment on the claims asserted solely against Ace

                                                                       19 Museum for recovery of the Museum Loan balance. Contrary to the legal argument presented by

                                                                       20 400 S. La Brea, such an outcome is entirely appropriate under Fed. R. Civ. P. 54(b), and under

                                                                       21 applicable California and federal case law.

                                                                       22          Wherefore, for all of the reasons argued in the Motion, and herein, the Plan Agent
                                                                       23 respectfully requests that this Court grant the Motion.

                                                                       24                                                    II.
                                                                       25                               REPLY TO CHRISMAS OPPOSITION
                                                                       26 A.       The Entity Defendants Have Not Complied with this Court's October 18, 2018 Order
                                                                       27          The Chrismas Opposition claims repeatedly that the "Plan Agent does not dispute" certain
                                                                       28 claims about the Entity Defendants' supposed compliance with this Court's October 18, 2018


                                                                                                                             2
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07               Desc
                                                                                                    Main Document    Page 7 of 24


                                                                        1 Order. To be clear, the only statement made in the Chrismas Opposition that the Plan Agent "does

                                                                        2 not dispute" is that Chrismas eventually provided signed IRS forms to obtain copies of tax returns.

                                                                        3 That issue was not raised in the Motion as grounds for terminating sanctions because the Motion

                                                                        4 does not pertain to Chrismas' compliance with the October 18, 2018 Order, but is directed solely at

                                                                        5 the Entity Defendants' failure to comply with the order.

                                                                        6          The Plan Agent affirmatively disputes that the Entity Defendants have complied with the

                                                                        7 order in any legitimate manner. The Opposition asks for credit that the Entity Defendants

                                                                        8 "complied" because the Plan Agent eventually received all of the Produced Documents that Ace

                                                                        9 Museum had "informally" produced to 400 S. La Brea, while ignoring all of the Plan Agent's

                                                                       10 discovery requests seeking specific, relevant documents. These Produced Documents are attorney
  A Professional Corporation




                                                                       11 emails pertaining to a single topic, and were only produced to the Plan Agent because the Plan
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Agent had already obtained them from 400 S. La Brea after learning of 400 S. La Brea's use of a

                                                                       13 state court judgment debtor exam to conduct an end-run around the federal rules of discovery, not

                                                                       14 because the Entity Defendants had any intention of making a good faith response to the Plan
SulmeyerKupetz,




                                                                       15 Agent's requests for production.

                                                                       16          The Produced Documents are not directly responsive to a single Request for Production,

                                                                       17 and are only barely relevant to this proceeding to the extent that a declaration filed by David

                                                                       18 Shemano a year ago created the impression that there is a defense to be asserted by Ace Museum,

                                                                       19 though it was never pleaded as an affirmative defense. A further motion will be filed shortly by

                                                                       20 the Plan Agent that will demonstrate that Mr. Shemano's defense is baseless, or alternatively that

                                                                       21 the alleged defense was procured by fraud on this Court. That motion will explain why the

                                                                       22 Produced Documents will have no relevance to this proceeding, despite the subterfuge that

                                                                       23 surrounded their production.

                                                                       24          While the Produced Documents were eventually produced, there are many relevant and

                                                                       25 responsive documents that the Entity Defendants have refused to produce. For example, Mr.

                                                                       26 Orellana claims in the deficient Amended Responses that Chrismas offered to show him books

                                                                       27 and records of Ace Museum and Ace NYC. See Richardson Decl. filed with Motion, at Exhibit

                                                                       28 29, p. 321 ("Chrismas has agreed … to make available to Agent the Museum's books and


                                                                                                                             3
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                Desc
                                                                                                    Main Document    Page 8 of 24


                                                                        1 records."), and Exhibit 30, p. 350 ("Chrismas has agreed … to make available to Agent Ace

                                                                        2 NYC's books and records"). Yet these books and records have never been produced. And a post-

                                                                        3 confirmation email produced by Chrismas shows that Shirley Holst retrieved Ace Museum

                                                                        4 accounting records from the Debtor's offices when the Plan Agent gained access. See

                                                                        5 Supplemental Declaration of David Richardson, filed herewith, at Exhibit A thereto. But these

                                                                        6 accounting records have also not been produced. The books and records that Mr. Orellana

                                                                        7 described and the accounting records that Shirley Holst retrieved from the Debtor's offices are just

                                                                        8 the two categories of responsive documents that have been accidentally revealed by Chrismas.

                                                                        9 How many more responsive documents are there to be produced in proper discovery? We will

                                                                       10 never find out, because the Entity Defendants will never acknowledge that they have an obligation
  A Professional Corporation




                                                                       11 to produce documents regardless of Mr. Chrismas' invocation of the Fifth Amendment privilege.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12          The Chrismas Opposition claims that the Plan Agent's objections to the Amended

                                                                       13 Responses issued under the signature of Mr. Orellana are "quibbles." The Entity Defendants'

                                                                       14 Amended Responses to the Second Discovery Requests were cut-and-paste refusals to provide any
SulmeyerKupetz,




                                                                       15 actual response, from an "agent" who admitted that he could not understand corporate books and

                                                                       16 records and may not have read any of the Entity Defendants' documents before signing his cut-

                                                                       17 and-paste non-answers. It is not a "quibble" to argue that such responses could not possibly

                                                                       18 constitute a good faith response to this Court's October 18, 2018 Order. Moreover, the Chrismas

                                                                       19 Opposition simply ignores the fact that the Entity Defendants have still not provided any

                                                                       20 responses of any kind to the Plan Agent's first set of Interrogatories.

                                                                       21 B.       The Fifth Amendment Privilege Does Not Excuse the Entity Defendants' Non-
                                                                       22          Compliance with the October 18, 2018 Order
                                                                       23          The Chrismas Opposition attempts to justify the non-answers of the Amended Responses
                                                                       24 by arguing that Mr. Orellana could not obtain information because Mr. Chrismas refused to

                                                                       25 provided assistance on advice of counsel. But the Fifth Amendment privilege invoked by Mr.

                                                                       26 Chrismas is not a blanket excuse that can justify the Entity Defendants' refusal to participate in

                                                                       27 discovery. It is not enough to simply throw out the claim of a "Fifth Amendment privilege" as an

                                                                       28 excuse to refrain from providing substantive discovery responses, especially when the responding


                                                                                                                             4
                                                                      Case 2:15-ap-01679-RK         Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07               Desc
                                                                                                     Main Document    Page 9 of 24


                                                                        1 party is a corporation. The Ninth Circuit's review of orders granting motions such as the Plan

                                                                        2 Agent's Motion is instructive in demonstrating this point. When a defendant invokes the Fifth

                                                                        3 Amendment privilege as an excuse for failing to provide substantive discovery responses, and then

                                                                        4 the court issues discovery sanctions against the defendant, the Ninth Circuit considers any appeal

                                                                        5 of that order using a two-step analysis.

                                                                        6                  (1) did the party resisting discovery properly assert his Fifth
                                                                                           Amendment privilege, and (2) if not, did the district judge abuse his
                                                                        7                  discretion in imposing the sanction involved.

                                                                        8 Davis v. Fendler, 650 F.2d 1154, 1159 (9th Cir 1981); see also Brooks v. Hilton Casinos, 959 F.2d

                                                                        9 757 (9th Cir. 1992).

                                                                       10          As the Ninth Circuit explained in Davis, a general statement about the Fifth Amendment
  A Professional Corporation




                                                                       11 privilege of the sort that Mr. Orellana made in the Amended Responses is insufficient to
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 demonstrate a proper invocation of the Fifth Amendment privilege. Rather,

                                                                       13                  objections should be plain enough and specific enough so that the
                                                                                           court can understand in what way the interrogatories are alleged to
                                                                       14                  be objectionable. Appellant never identified, with any specificity,
                                                                                           the interrogatories to which the claim of privilege pertained.
SulmeyerKupetz,




                                                                       15                  Appellant's blanket claim of privilege is simply not sufficient.
                                                                       16 Davis v. Fendler, 650 F.2d at 1160.

                                                                       17          For example, the Plan Agent's first set of Requests for Production asked each of the Entity
                                                                       18 Defendants for copies of all lease documents pertaining to a storage location on S. Cochran

                                                                       19 Avenue. The Entity Defendants did not provide any explanation for how production of such

                                                                       20 documents would expose Chrismas to criminal liability.

                                                                       21          The Plan Agent's Interrogatory No. 7 asks Ace NYC for a list of any artists for whom it
                                                                       22 conducted consignment sales. Chrismas claims that these are artists who will testify in his favor at

                                                                       23 trial, but refuses to identify them. Ace NYC has never responded to this Interrogatory, in any

                                                                       24 manner. Even if Chrismas' Fifth Amendment privilege is the reason, and even if the failure to

                                                                       25 respond has not waived this objection, Ace NYC has never provided any explanation for how a list

                                                                       26 of Ace NYC's "own" consignment artists would expose Chrismas to criminal liability (particularly

                                                                       27 given that his counsel insists that he will present such information at trial).

                                                                       28          And Interrogatory No. 64 asks Ace NYC to provide details of any capitalization that it


                                                                                                                              5
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                Desc
                                                                                                    Main Document    Page 10 of 24


                                                                        1 received from Chrismas. There is no substantive response, and no explanation for how a response

                                                                        2 to this interrogatory could expose Chrismas to liability. Chrismas does not get to make this

                                                                        3 determination on his own. He must provide an explanation that permits this Court to determine

                                                                        4 whether the Entity Defendants can properly assert a Fifth Amendment privilege. Davis v. Fendler,

                                                                        5 650 F.2d at 1160 ("The claimant is not the final arbiter of the validity of his assertion. A proper

                                                                        6 assertion of a Fifth Amendment privilege requires, at a minimum, a good faith effort to provide

                                                                        7 the trial judge with sufficient information from which he can make an intelligent evaluation of the

                                                                        8 claim").

                                                                        9          And then there is the issue of documents. No responsive documents have ever been

                                                                       10 produced by the Entity Defendants in response to either the First or Second Set of Requests for
  A Professional Corporation




                                                                       11 Production. The Produced Documents that were informally produced to 400 S. La Brea, and then
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 obtained by the Plan Agent from 400 S. La Brea, are not directly responsive to any request for

                                                                       13 documents. If Ace Museum believes they are relevant documents, then they should have been

                                                                       14 produced as initial or supplemental disclosures under Rule 7026. But their informal production to
SulmeyerKupetz,




                                                                       15 400 S. La Brea, and the Plan Agent's discovery of such production, is not compliance with this

                                                                       16 Court's October 18, 2018 Order. All other documents produced in response to the Court's October

                                                                       17 18, 2018 Order are post-confirmation documents such as Uber receipts and junk emails that have

                                                                       18 no bearing on the Plan Agent's pre-confirmation claims, and are not responsive. Meanwhile, the

                                                                       19 Entity Defendants have withheld books and records that their Amended Responses describe, and

                                                                       20 have withheld accounting records that Shirley Holst removed from the Debtor's premises.

                                                                       21          The Fifth Amendment is not an excuse, not only because the Entity Defendants have

                                                                       22 provided no explanation for how production of documents would incriminate Mr. Chrismas, but

                                                                       23 because the privilege does not protect a corporate entity from producing documents. In re Twelve

                                                                       24 Grand Jury Subpoenas, 908 F.3d 525, 528 (9th Cir. 2019) ("a corporate 'custodian may not resist a

                                                                       25 subpoena for corporate records on Fifth Amendment grounds' … regardless of whether the

                                                                       26 custodian could 'show that his act of production would entail testimonial self-incrimination.' ")

                                                                       27 (quoting Braswell v. United States, 487 U.S. 99, 104, 108 S. Ct. 2284, 101 L. Ed. 2d 98 (1988)).

                                                                       28 The appointment of Mr. Orellana to serve as the Entity Defendants' agent for discovery purposes


                                                                                                                             6
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                   Desc
                                                                                                    Main Document    Page 11 of 24


                                                                        1 erased any claim that Mr. Chrismas might make that production of documents would be deemed

                                                                        2 production by him, personally. See Braswell, 487 U.S. at 118, fn. 11.

                                                                        3          Indeed, the production of non-responsive Uber receipts and spam emails by Chrismas and

                                                                        4 the Entity Defendants demonstrates that they acknowledge an obligation to produce documents,

                                                                        5 yet have made no effort to produce truly responsive documents or explain how their production

                                                                        6 would necessarily incriminate Chrismas.

                                                                        7          Because the Entity Defendants have not properly asserted Chrismas' Fifth Amendment

                                                                        8 privilege as grounds to refuse to provide any substantive discovery responses or produce any

                                                                        9 properly responsive documents, the only remaining issue is whether the terminating sanctions

                                                                       10 requested by the Plan Agent would represent a proper exercise of this Court's discretion. Davis v.
  A Professional Corporation




                                                                       11 Fendler, 650 F.2d at 1161. The Ninth Circuit further explained in Davis that the imposition of
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 default judgment as a discovery sanction requires "willfulness or bad faith." Id. (affirming

                                                                       13 sanction of entry of default judgment) (citing Baker v. Limber, 647 F.2d 912, 918 (9th Cir. 1981).

                                                                       14 The Ninth Circuit's description of the "willfulness" and "bad faith" that supported terminating
SulmeyerKupetz,




                                                                       15 sanctions in that case is instructive, as it could be read word-for-word to apply in this case:

                                                                       16                  We hold that the district court did not abuse its discretion in entering
                                                                                           default judgment against appellant. The sanction was imposed
                                                                       17                  because of appellant's persistent unresponsiveness to both informal
                                                                                           discovery requests and formal court orders. Appellant never
                                                                       18                  appeared to take seriously the district judge's orders. Appellant, who
                                                                                           explained that the reason for the sanction "was simply that there was
                                                                       19                  a philosophical difference of opinion between the district judge and
                                                                                           the litigant as to how much information should be revealed when
                                                                       20                  invoking the privilege to assure him that there was a reasonable
                                                                                           basis therefor", decided that he would be the "final arbiter" of the
                                                                       21                  validity of his claim of privilege. The timing and nature of
                                                                                           appellant's objections, the dilatory and evasive tactics, and the
                                                                       22                  intentional and willful flouting of the obligations of the discovery
                                                                                           provisions and of the district judge's authority, all make it evident
                                                                       23                  that appellant was proceeding in bad faith. Our review of the record
                                                                                           convinces us that the district judge was well within his discretion in
                                                                       24                  assessing the sanction of default judgment. We would be
                                                                                           undermining the authority of our district judges to prevent further
                                                                       25                  proliferation of discovery abuses if we were to hold otherwise.
                                                                       26 Davis, 650 F.2d at 1161. Two years of discovery abuses, and a failure to properly respond to an

                                                                       27 order compelling discovery responses and document production, are the epitome of willfulness

                                                                       28 and bad faith.


                                                                                                                              7
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                 Desc
                                                                                                    Main Document    Page 12 of 24


                                                                        1          The Plan Agent's request for terminating sanctions is less about punishment than about

                                                                        2 ensuring that the litigation process is fair, and that the rules of procedure are followed. Discovery

                                                                        3 rules are meant to provide opposing parties with responsive documents, with explanations of

                                                                        4 defenses, with lists of witnesses, with future exhibits, and with other such information. The Plan

                                                                        5 Agent has received none of that, despite two years of trying.

                                                                        6          Without the relief requested in the Motion, the day will come (likely on the eve of trial),

                                                                        7 when Chrismas and the Entity Defendants will suddenly claim a lengthy list of witnesses and

                                                                        8 exhibits, and present new defenses that do not appear in past answers as affirmative defenses.

                                                                        9 They will argue that the Plan Agent does not have enough evidence against them, while

                                                                       10 continuing to refuse to provide any responsive documents or interrogatory responses. The abuse
  A Professional Corporation




                                                                       11 of the discovery process that the Entity Defendants have shown for two years, and the likely
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 continued abuse that they will show absent terminating sanctions, is the reason that the option of

                                                                       13 terminating sanctions exists. As the Ninth Circuit explained in Davis v. Fendler, supra, "We will

                                                                       14 not permit a litigant to play cat and mouse with the court, waive his right to appear at the most
SulmeyerKupetz,




                                                                       15 important hearing in the litigation and then come forward and claim that the court was in error in

                                                                       16 proceeding as it did." Id. at 1162.

                                                                       17          It bears noting that just four months ago, even the Entity Defendants were taking the
                                                                       18 position in this Court that terminating sanctions were an appropriate remedy against them for their

                                                                       19 own discovery abuses—indeed, asking this Court to issue terminating sanctions against them. See

                                                                       20 Motion for a Protective Order to Stay Discovery, or in the Alternative, Motion to Allow Counsel

                                                                       21 to Withdraw as Counsel for Ace Gallery New York Corporation and Ace Museum Corporation

                                                                       22 [Dkt. No. 409], filed on September 7, 2018, at p. 5 ("Movants request that the Court … Strike

                                                                       23 Movants' answer, allow their defaults to be taken, and require the Plan Agent to prove his case in a

                                                                       24 default prove-up hearing …"). Alternatively, the Entity Defendants proposed that they be barred:

                                                                       25 "(a) from having a representative testify on their behalf; (b) putting on the testimony of any

                                                                       26 witness not previously identified to Plaintiff except a true rebuttal witness; and (c) introducing into

                                                                       27 evidence documents not previously produced or that are not properly the subject to judicial notice

                                                                       28 …" Id. But for the limited need for any prove-up hearing on damages, pursuant to applicable law,


                                                                                                                             8
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07               Desc
                                                                                                    Main Document    Page 13 of 24


                                                                        1 this is essentially the same relief requested by the Plan Agent in his Motion—terminating

                                                                        2 sanctions, or alternatively, discovery sanctions.

                                                                        3          The Entity Defendants have not made the slightest good faith attempt to respond to this

                                                                        4 Court's October 18, 2018 Order compelling proper discovery responses. Entry of terminating

                                                                        5 sanctions is an appropriate remedy.

                                                                        6 C.       The Suspension of the Entity Defendants Is a Red Herring Attempt at Delay

                                                                        7          Mr. Chrismas has no legitimate grounds to oppose the Motion, and so instead he has asked

                                                                        8 for a continuance of the hearing on the Motion so that the Entity Defendants can have time to

                                                                        9 revive their corporate status. This is simply a request for delay, and a red herring that should have

                                                                       10 no bearing on the outcome of the Motion.
  A Professional Corporation




                                                                       11          The Plan Agent's Motion is not based on the suspension of the Entity Defendants, but is
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 based on two years of discovery abuses by the Entity Defendants. As the Plan Agent argued in the

                                                                       13 Motion:

                                                                       14                 this Motion is based upon the Entity Defendants’ flagrant abuse of
                                                                                          the discovery process for more than two years. FTB suspension is
SulmeyerKupetz,




                                                                       15                 simply a factor that goes to whether the Entity Defendants may
                                                                                          appear to oppose this Motion without violating California law. Even
                                                                       16                 if the Entity Defendants promise to revive their corporate status, it
                                                                                          will be irrelevant to all of the grounds that are advanced in this
                                                                       17                 Motion for entry of terminating sanctions.
                                                                       18 Motion at p. 23.

                                                                       19          Because the Entity Defendants have improperly added their name to the Chrismas
                                                                       20 Opposition, this Court can see the substantive response to the Motion that the Entity Defendants

                                                                       21 wish to present. Revival of their corporate status will not create new grounds to oppose the

                                                                       22 Motion. These same parties who have complained repeatedly that this litigation is taking too long

                                                                       23 are once again seeking delay for no legitimate purpose.

                                                                       24          Mr. Chrismas and the Entity Defendants have known about their FTB suspension since at
                                                                       25 least August 2018, as an email filed with the Motion demonstrates that they were looking into

                                                                       26 reviving the companies at that time. See Exhibit 38 to Richardson Decl. filed in support of

                                                                       27 Motion. Yet they did nothing to revive the companies, and continually violated California law by

                                                                       28 filing pleadings in this Court without seeking any continuance of past proceedings to permit them


                                                                                                                              9
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                 Desc
                                                                                                    Main Document    Page 14 of 24


                                                                        1 to remedy the suspension.

                                                                        2          Mr. Lieberman informed the Plan Agent's counsel on November 28, 2018, that he had

                                                                        3 learned of the suspension, and that he intended to take immediate action, both by informing the

                                                                        4 Court of the suspension, and, in an earlier email in the same email chain, potentially seeking to

                                                                        5 withdraw since he could not legally represent the suspended clients:

                                                                        6                  Following up on my email below, I learned yesterday that both Ace
                                                                                           Museum and Ace Gallery New York City have been suspended for
                                                                        7                  failure to pay taxes. I don’t know when it happened or whether or when
                                                                                           they will be reinstated/revived. However, I cannot represent them so
                                                                        8                  long as they are tax defaulted. City of San Diego v San Diegans for Open
                                                                                           Government (2016) 2 CA5th 568, 578 ((It is unethical and illegal for a
                                                                        9                  lawyer, knowing that a corporation is suspended for failing to pay taxes,
                                                                                           and thus prohibited from litigating in court, to file an answer on behalf of
                                                                       10                  the corporation while concealing the suspension from the court and
                                                                                           opposing counsel). Anyone who purports to exercise the rights and
  A Professional Corporation




                                                                       11                  powers of a suspended corporation—possibly including a lawyer who
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                           appears on its behalf—is guilty of a misdemeanor. [Rev & Tax. C.
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                  §19719]. In addition, a lawyer who knowingly represents a suspended
                                                                                           corporation an conceals this fact from the court may be subject to
                                                                       13                  sanctions. Palm Valley Homeowner Ass’n, Inc. v Design MTC, 85 CA4th
                                                                                           563. Based on the foregoing authorities, I intend to inform the court that
                                                                       14                  the corporations have been suspended.
SulmeyerKupetz,




                                                                       15 See Exhibit 34 to Richardson Decl. (emphasis in original).

                                                                       16          Rather than inform this Court of the suspension, Mr. Lieberman waited more than a month
                                                                       17 to acknowledge the issue in the Chrismas Opposition, and then only to seek a further continuance

                                                                       18 of the Motion.

                                                                       19          Chrismas' and the Entity Defendants' request for a continuance is a classic demonstration
                                                                       20 of the doctrine of commodum ex injuria sua nemo habere debet, that a wrongdoer should not be

                                                                       21 enabled by law to take any advantage from his actions. The doctrine is "essential to the

                                                                       22 observance of morality and justice, has been universally recognized in the laws of civilized

                                                                       23 communities for centuries and is as old as equity. Its sentiment is ageless." Neiman v. Hurff, 93

                                                                       24 A.2d 345, 347 (N.J. Supreme Court) (citing multiple treatises).

                                                                       25          In a particularly odd footnote, Chrismas cites to Color-Vue, Inc. v. Abrams, 44 Cal. App.
                                                                       26 4th 1599 (1996) for the concept that a party that waited 51 days to inform the court that its

                                                                       27 opponent was suspended, and did not mention the issue in pleadings filed during that time, had

                                                                       28 waived the right to seek relief based upon that suspension. Chrismas appears to be directing this


                                                                                                                             10
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                  Desc
                                                                                                    Main Document    Page 15 of 24


                                                                        1 towards the Plan Agent, but it is misplaced.

                                                                        2          The Motion is the first pleading that the Plan Agent has filed since learning of the

                                                                        3 suspension three weeks earlier, and it provided the first opportunity to inform this Court about the

                                                                        4 suspension. Chrismas has known of the Entity Defendants' suspension since at least August 2018.

                                                                        5 Mr. Lieberman informed the Plan Agent of the suspension on November 28, 2018, and stated at

                                                                        6 that time that he would be the one to inform this Court about the suspension—yet he did not do so.

                                                                        7          The Plan Agent is not the party that is seeking to use the fact of the Entity Defendants'

                                                                        8 suspension to obtain relief from this Court. The Plan Agent's Motion informs the Court of the

                                                                        9 suspension, and then argues that it is irrelevant to the relief requested in the Motion. It is the

                                                                       10 Chrismas Opposition that seeks to use the suspension as grounds for a continuance—the same
  A Professional Corporation




                                                                       11 suspension that he has ignored for more than five months, until now. Under his own authority of
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Color-Vue, Chrismas has waived the right to ask for more time to revive the Entity Defendants by

                                                                       13 failing to inform this Court of the suspension during a five months period during which the Entity

                                                                       14 Defendants filed multiple pleadings in violation of California law, without a single mention of
SulmeyerKupetz,




                                                                       15 their FTB suspension.

                                                                       16          Nor does the request for a continuance comport with California law. Where the principal
                                                                       17 of a suspended corporation seeks a continuance, it must inform the Court of the specific steps that

                                                                       18 it has taken towards obtaining a certificate of revivor. Moofly Prods., LLC v. Favila, 2013 U.S.

                                                                       19 Dist. LEXIS 168356 *13 (C.D. Cal. November 25, 2013) (stay of case was not appropriate where

                                                                       20 "Counter-Defendants have not indicated what steps, if any, they have taken to revive Counter-

                                                                       21 Defendant GFI, or if they intend to do so"). Mr. Lieberman's declaration filed with the Chrismas

                                                                       22 Opposition states only the hearsay claim that he has been told that Chrismas is "in the process of

                                                                       23 causing one or both of the Entity Defendants to be reinstated." See Lieberman Decl. at ¶ 8

                                                                       24 (emphasis added). Mr. Lieberman skips over the fact that the Entity Defendants have been

                                                                       25 suspended for at least five months, does not describe the grounds for suspension, does not explain

                                                                       26 whether both Entity Defendants are actively seeking revivor, and does not provide any evidence of

                                                                       27 actual steps that have been taken. In a separate footnote, Mr. Lieberman mistakenly claims that it

                                                                       28 is "Ace Gallery" that Chrismas is seeking to reinstate. Id. at fn. 2. Chrismas allowed the Entity


                                                                                                                             11
                                                                      Case 2:15-ap-01679-RK         Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                 Desc
                                                                                                     Main Document    Page 16 of 24


                                                                        1 Defendants to remain suspended, yet active in litigation, for five months. The lack of specific,

                                                                        2 non-hearsay information about his alleged efforts to now revive "one or both" of the Entity

                                                                        3 Defendants is insufficient to justify a continuance, particularly when the issue is irrelevant to the

                                                                        4 relief sought in the Motion.

                                                                        5          The request for a continuance is nothing more than the latest game in a string of discovery

                                                                        6 abuses, and should be denied.

                                                                        7                                                    III.

                                                                        8                  REPLY TO THE LIMITED OBJECTION OF 400 S. LA BREA

                                                                        9          The limited objection filed by 400 S. La Brea (the "400 SLB Objection") explains that the

                                                                       10 Plan Agent's Motion acknowledges that a judgment against 400 S. La Brea is not res judicata to
  A Professional Corporation




                                                                       11 the claims asserted jointly and severally against 400 S. La Brea, and that the amount of damages
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 that should be awarded on claims that are also asserted against co-defendants should be resolved at

                                                                       13 trial. Yet the 400 SLB Objection spends several pages arguing these points, as if they are

                                                                       14 disputed. They are not.
SulmeyerKupetz,




                                                                       15          The primary dispute identified by the 400 SLB Objection is its claim that this Court should

                                                                       16 not grant a final, executable judgment against Ace Museum on the claims to recover the minimum

                                                                       17 amount of the Museum Loan balance, based upon Chrismas' own sworn statements made to this

                                                                       18 Court in the Monthly Operating Reports.

                                                                       19          Entry of a final judgment against Ace Museum on the loan claims, despite continuing

                                                                       20 litigation of other claims against co-defendants on other claims, is specifically permitted by Fed.

                                                                       21 R. Civ. P. 54(b). See Curtiss-Wright Corp. v. General Electric Co., 446 U.S. 1, 100 S. Ct. 1460,

                                                                       22 64 L. Ed. 2d 1 (1980) (Rule 54 "allows a district court dealing with multiple claims or multiple

                                                                       23 parties to direct the entry of final judgment as to fewer than all of the claims or parties; to do so,

                                                                       24 the court must make an express determination that there is no just reason for delay.").

                                                                       25          The Plan Agent has already obtained possession of artwork(s) that were located in Ace
                                                                       26 Museum's premises under a Writ of Possession entered by this Court. Entry of a final judgment

                                                                       27 on the loan claims would permit the Plan Agent to satisfy the judgment with proceeds from the

                                                                       28 sale of such artwork(s). To delay such recovery for the estate until this entire litigation is


                                                                                                                              12
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                  Desc
                                                                                                    Main Document    Page 17 of 24


                                                                        1 completed and beyond all appeals would cause substantial prejudice to the estate. Such prejudice

                                                                        2 is grounds for finding that a final judgment on limited claims is appropriate for abuse of the

                                                                        3 discovery process. Curtiss-Wright Corp., 446 U.S. at 6 ("The [district] court observed that the

                                                                        4 complex nature of the remaining claims could, without certification, mean a delay that 'would span

                                                                        5 many months, if not years.' ").

                                                                        6          The mere fact that 400 S. La Brea has counterclaims and crossclaims of its own has no

                                                                        7 bearing on the propriety of entering judgment against Ace Museum on the loan claims. Id. at 9;

                                                                        8 Davis v. Fendler, 650 F.2d at 1164 ("The pendency of counterclaims alone does not prevent a Rule

                                                                        9 54(b) certification ... A district judge's Rule 54(b) certification is to be upheld absent an abuse of

                                                                       10 discretion.") (citing Curtiss-Wright, supra).
  A Professional Corporation




                                                                       11          400 S. La Brea's citation to Continental Airlines, Inc. v. Goodyear Tire & Rubber Co., 819
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 F.2d 1519 (9th Cir. 1987) is off-point. The partial final judgment entered in Goodyear was an

                                                                       13 order granting partial summary judgment on certain issues of fact and law, narrowing the issues

                                                                       14 for trial, and it was upheld by the Ninth Circuit. The Plan Agent's request for entry of final
SulmeyerKupetz,




                                                                       15 judgment against Ace Museum only reaches the loan claims that are asserted only against Ace

                                                                       16 Museum, solely for Ace Museum's contractual liability to repay an outstanding pre-petition loan

                                                                       17 balance. There are no co-defendants on these specific claims.

                                                                       18          There is "no just reason for delay" in entering a final judgment on the Plan Agent's loan
                                                                       19 claims against Ace Museum, particularly as the minimum loan balance is based upon Chrismas'

                                                                       20 sworn statements. F.R.C.P. 54(b). Mr. Chrismas has repeatedly made statements to this Court

                                                                       21 under penalty of perjury in each Monthly Operating Report, and the Debtor's schedules, stating the

                                                                       22 current balance of the Museum Loan. There is no dispute as to the minimum amount of that

                                                                       23 balance. Any additional damages for fraudulent repayments of the loan may form a component of

                                                                       24 the Plan Agent's damages on his fraud claim against Ace Museum or Chrismas, to be proven at

                                                                       25 trial. But the damages on the loan claims against Ace Museum may be finally determined based

                                                                       26 upon Mr. Chrismas' sworn statements. This is the proper procedure on claims that are asserted

                                                                       27 solely against one party, for which there are no co-defendants. Shanghai Automation Instrument

                                                                       28 Co. v. Kuei, 194 F. Supp. 2d 995, 1006 (N.D. Cal. 2001) (default judgment should not be final


                                                                                                                             13
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                Desc
                                                                                                    Main Document    Page 18 of 24


                                                                        1 against defaulting defendants if there are joint and several co-defendants remaining for trial on the

                                                                        2 same claim); International Controls Corp. v. Vesco, 535 F2d 742, 749 (2d Cir. 1976) (permitting

                                                                        3 final judgment on claims where final damages may be determined, and reserving final judgment

                                                                        4 on other claims pending future trial on damages amounts).

                                                                        5          400 S. La Brea makes no attempt to explain how a final judgment on the Plan Agent's

                                                                        6 claims to collect the Museum Loan balance—asserted solely against Ace Museum—could have

                                                                        7 any binding effect on 400 S. La Brea, or any other co-defendant on separate claims asserted

                                                                        8 against them under federal bankruptcy law. 400 S. La Brea is not a defendant to the loan claims.

                                                                        9 And because the Plan Agent's Motion does not provide 400 S. La Brea with the opportunity to

                                                                       10 present evidence contradicting Mr. Chrismas' statements in the Monthly Operating Reports, any
  A Professional Corporation




                                                                       11 final judgment against Ace Museum on these limited claims will not be binding on 400 S. La Brea
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 for any claims or allegations asserted against it by the Plan Agent. See J2 Global v. Advanced

                                                                       13 Messaging Techs., Inc., 2016 U.S. Dist. LEXIS 174405 *7-8 (C.D. Cal. December 15, 2016) (final

                                                                       14 judgment against one defendant was proper upon finding that such a judgment would "not require
SulmeyerKupetz,




                                                                       15 a finding of liability" against a co-defendant); United States v. Derparseghian, 2016 U.S. Dist.

                                                                       16 LEXIS 184548 *7 (C.D. Cal. August 16, 2016) (final judgment against one defendant would not

                                                                       17 "be inconsistent" with potential judgments against co-defendants).

                                                                       18          Entry of a final, executable judgment against Ace Museum on the breach of contract and
                                                                       19 common counts to recover the balance of the Museum Loan is appropriate under applicable law.

                                                                       20                                                   IV.
                                                                       21                                            CONCLUSION
                                                                       22          Wherefore, the Plan Agent respectfully requests that the Court grant Plaintiffs’ Motion and
                                                                       23 enter terminating sanctions against each of the Entity Defendants on the First through Eleventh,

                                                                       24 and Twentieth through Twenty-Fourth claims for relief.

                                                                       25          The Plan Agent further requests entry of a final judgment on the Museum Loan-related
                                                                       26 claims for relief (Twentieth through Twenty-Fourth claims for relief), with damages established at

                                                                       27 $3,187,539.80 based upon Chrismas' sworn testimony, plus $47,201.04 in fees and costs, a finding

                                                                       28 that there is no just reason for delay in entering final judgment on such loan-related claims.


                                                                                                                            14
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                Desc
                                                                                                    Main Document    Page 19 of 24


                                                                        1          The Plan Agent further requests that this Court hold a hearing on the damages for all other

                                                                        2 claims for relief (the First through Eleventh claims for relief), set to take place contemporaneous

                                                                        3 with trial.

                                                                        4          Alternatively, the Court should grant evidentiary sanctions precluding the Entity

                                                                        5 Defendants from disputing facts relating to the discovery requests that the Plan Agent propounded,

                                                                        6 or presenting evidence at trial.

                                                                        7

                                                                        8 DATED: January 8, 2019                      SulmeyerKupetz
                                                                                                                      A Professional Corporation
                                                                        9

                                                                       10
                                                                                                                      By:
  A Professional Corporation




                                                                       11                                                          /s/ Victor A. Sahn
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                                                                            Victor A. Sahn
                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                                   David J. Richardson
                                                                                                                            Attorneys for Sam Leslie, Plan Agent
                                                                       13

                                                                       14 DATED: January 8, 2019                      Law Offices of Carolyn A. Dye
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17                                             By:          /s/ Carolyn A. Dye
                                                                                                                            Carolyn A. Dye
                                                                       18                                                   Attorneys for Sam Leslie, Plan Agent
                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                            15
                                                                      Case 2:15-ap-01679-RK        Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                  Desc
                                                                                                    Main Document    Page 20 of 24


                                                                        1                SUPPLEMENTAL DECLARATION OF DAVID J. RICHARDSON

                                                                        2          I, David J. Richardson, hereby declare as follows:

                                                                        3          1.      I have personal knowledge of the facts set forth below and, if called to testify, I

                                                                        4 would and could competently testify thereto.

                                                                        5
                                                                                   2.      I am Senior Counsel with the law firm SulmeyerKupetz, a Professional Corporation
                                                                        6
                                                                            (“SulmeyerKupetz”), special litigation counsel to Sam S. Leslie (the “Plan Agent”), Plan Agent
                                                                        7
                                                                            for the chapter 11 estate of Art & Architecture Books of the 21st Century, dba Ace Gallery (the
                                                                        8

                                                                        9 “Debtor”) in the above-entitled bankruptcy case (the “Bankruptcy Case”).

                                                                       10          3.      I am an attorney licensed to practice law in the State of California, in the United
  A Professional Corporation




                                                                       11 States District Court and the Bankruptcy Courts for the Southern, Central, Northern and Eastern
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Districts of California, and in the United States Court of Appeals for the Ninth Circuit. I make

                                                                       13
                                                                            this Declaration in support of the Plaintiff's Reply Brief in Support of Motion Pursuant to F.R.C.P.
                                                                       14
                                                                            37 and F.R.B.P. 7037 to Issue Terminating Sanctions Against Defendants Ace Museum and Ace
SulmeyerKupetz,




                                                                       15
                                                                            Gallery New York Corporation for Breaching the Court's October 18, 2018 Order to Respond to
                                                                       16

                                                                       17 Discovery, with which this Declaration is filed. This Declaration is supplemental to a Declaration

                                                                       18 that I filed in support of the Motion, on December 19, 2018 (the "Original Declaration").

                                                                       19          4.      In my Original Declaration I described my receipt of documents defined as the
                                                                       20 Entity Production on December 14, 2018. One of those documents contained within the Entity

                                                                       21
                                                                            Production is an email exchange between Shirley Holst, Ace Museum's accountant, and an Ace
                                                                       22
                                                                            Museum employee named "Anna," dated April 28, 2018, discussing certain Ace Museum
                                                                       23
                                                                            accounting records, a true and correct copy of which is attached hereto as Exhibit A.
                                                                       24

                                                                       25          I declare under penalty of perjury under the laws of the United States of America that the
                                                                                                                        th
                                                                       26 foregoing is true and correct. Executed this 8 day of January, 2019, at Los Angeles, California.

                                                                       27
                                                                                                                                          /s/ David J. Richardson
                                                                       28                                                                 DAVID J. RICHARDSON



                                                                                                                             16
Case 2:15-ap-01679-RK   Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07   Desc
                         Main Document    Page 21 of 24




                 EXHIBIT A
Case 2:15-ap-01679-RK   Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07   Desc
                         Main Document    Page 22 of 24




                                                     Chris/NYC/Museum000845
                                                              EXHIBIT A - 17
         Case 2:15-ap-01679-RK                    Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                                       Desc
                                                   Main Document    Page 23 of 24
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.
A true and correct copy of the foregoing document entitled (specify): PLAINTIFF'S REPLY BRIEF IN SUPPORT OF MOTION
PURSUANT TO F.R.C.P. 37 AND F.R.B.P. 7037 TO ISSUE TERMINATING SANCTIONS AGAINST DEFENDANTS ACE MUSEUM
AND ACE GALLERY NEW YORK CORPORATION FOR BREACHING THE COURT'S OCTOBER 18, 2018 ORDER TO RESPOND
TO DISCOVERY; SUPPLEMENTAL DECLARATION OF DAVID J. RICHARDSON will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) January 8, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Simon Aron on behalf of Interested Party Courtesy NEF - saron@wrslawyers.com
 Jason Balitzer on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st
  Century - jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com; kmccamey@sulmeyerlaw.com
 Keith Patrick Banner on behalf of Defendant 400 S La Brea, LLC a California limited liability company - kbanner@greenbergglusker.com,
  sharper@greenbergglusker.com; calendar@greenbergglusker.com
 Brian L Davidoff on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - bdavidoff@greenbergglusker.com,
  calendar@greenbergglusker.com; jking@greenbergglusker.com
 Carolyn A Dye on behalf of Plaintiff Sam Leslie - trustee@cadye.com
 Fahim Farivar on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - ffarivar@foley.com,
  amcdow@foley.com; khernandez@foley.com; scvasquez@foley.com
 Alan W Forsley on behalf of Defendants Ace Museum, a California corporation; Ace Gallery New York Corporation, a California corporation; Ace
  Gallery New York, Inc., a dissolved New York corporation; Douglas Chrismas - alan.forsley@flpllp.com, awf@fkllawfirm.com, awf@fl-
  lawyers.net,addy.flores@flpllp.com
 J. Bennett Friedman on behalf of Defendant Jennifer Kellen - jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
 Asa S Hami on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
 ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 Matthew P Kelly on behalf of Interested Party Courtesy NEF - mkelly@sulmeyerlaw.com
 Daniel A Lev on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century
  - dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
 Ashley M McDow on behalf of Defendant, Cross/Counter-Claimant 400 S La Brea, LLC a California limited liability company - amcdow@foley.com,
  scvasquez@foley.com; Ffarivar@foley.com
 Krikor J Meshefejian on behalf of Interested Party Courtesy NEF - kjm@lnbrb.com
 Susan I Montgomery on behalf of Interested Party Susan I. Montgomery - susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
  simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
 Kurt Ramlo on behalf of Interested Party Courtesy NEF - kr@lnbyb.com, kr@ecf.inforuptcy.com
 David J Richardson on behalf of Plaintiff, Cross-Defendant Sam Leslie - drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
 Ronald Rus on behalf of Defendant 400 S La Brea, LLC a California limited liability company - rrus@brownrudnick.com, tlangford@brownrudnick.com
 Victor A Sahn on behalf of Plaintiff, Cross-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
  vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; asokolowski@sulmeyerlaw.com;
  vsahn@ecf.inforuptcy.com
 Michael C Schneidereit on behalf of Interested Party AERC Desmond's Tower, LLC - mschneidereit@jonesday.com, scollymore@jonesday.com;
  tckowalski@jonesday.com
 David B Shemano on behalf of Defendants Ace Museum, a California corporation/Douglas Chrismas - dshemano@shemanolaw.com
 Jonathan Shenson on behalf of Interested Party Jonathan Seligmann Shenson - jshenson@shensonlawgroup.com
 Mark Shinderman on behalf of Mediator Mark Shinderman - mshinderman@milbank.com, dmuhrez@milbank.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Michael W Vivoli on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company/Witness Fortuna Asset
  Management/Witness Kamran Gharibian - auzcategui@vivolilaw.com, sbrown@vivolilaw.com
 Jessica Vogel on behalf of Interested Party Courtesy NEF - Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
 Howard J Weg on behalf of Defendant Ace Museum, a California corporation - hweg@robinskaplan.com
 Beth Ann R Young on behalf of Interested Party Courtesy NEF - bry@lnbyb.com
                                                                                          Service information continued on attached page.


2. SERVED BY UNITED STATES MAIL:
On (date)      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page.


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:15-ap-01679-RK                      Doc 484 Filed 01/08/19 Entered 01/08/19 16:58:07                                       Desc
                                                   Main Document    Page 24 of 24

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 8, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Robert Kwan – VIA PERSONAL DELIVERY
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012 - Bin outside of Suite 1682

Attorneys for Cathay Bank – VIA EMAIL (courtesy copy)
Reed S. Waddell, Esq.
Frandzel Robins Bloom & Csato, L.C.
E-mail: rwaddell@frandzel.com

                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  January 8, 2019                           Andrea Gonzalez                                       /s/ Andrea Gonzalez
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
